 



Exhibit 10.4
WARRANT
THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND MAY NOT BE SOLD, OFFERED FOR SALE, ASSIGNED, TRANSFERRED OR OTHERWISE
DISPOSED OF, UNLESS REGISTERED PURSUANT TO THE PROVISIONS OF THE SECURITIES ACT
OR AN OPINION OF COUNSEL IS OBTAINED STATING THAT SUCH DISPOSITION IS IN
COMPLIANCE WITH AN AVAILABLE EXEMPTION FROM SUCH REGISTRATION.
April ___, 2006
O2DIESEL CORPORATION
Warrant for the Purchase of Common Stock (Void after October___, 2009)
No. W-___
     FOR VALUE RECEIVED, this Warrant is hereby issued by O2DIESEL CORPORATION,
a Delaware corporation (the “Company”), to Standard Bank Plc (the “Holder”).
Subject to the provisions of this Warrant, the Company hereby grants to Holder
the right to purchase 1,666,667 shares of the Company’s common stock, par value
$.0001 per share (“Common Stock”), at $0.825 per share (“Exercise Price”) during
the period of six (6) months to forty two (42) months following the Closing (as
defined in the Common Stock and Warrant Purchase Agreement (the “Purchase
Agreement”)).
     The Holder agrees with the Company that this Warrant is issued, and all the
rights hereunder shall be held, subject to all of the conditions, limitations
and provisions set forth herein.
     1. Exercise of Warrant. Subject to the terms and conditions set forth
herein, the Holder may exercise this Warrant on or after October ___, 2006 and
no later than October  , 2009. To exercise this Warrant the Holder shall present
and surrender this Warrant to the Company at its principal office, with the
Warrant Exercise Form, attached hereto as Appendix A, duly executed by the
Holder and accompanied by payment in cash or by check, payable to the order of
the Company, of the aggregate Exercise Price for the total aggregate number of
securities for which this Warrant is exercised. The Common Stock deliverable
upon such exercise, and as adjusted from time to time, are hereinafter referred
to as “Warrant Stock.”
     Upon receipt by the Company of this Warrant, together with the executed
Warrant Exercise Form and payment of the Exercise Price, if any, for the
securities to be acquired, in proper form for exercise, and subject to the
Holder’s compliance with all requirements of this Warrant for the exercise
hereof, the Holder shall be deemed to be the holder of record of the Warrant
Stock issuable upon such exercise, notwithstanding that the stock transfer books
of the Company shall then be closed or that certificates representing such
securities shall not then be actually delivered to the Holder; provided,
however, that no exercise of this Warrant shall be effective, and the Company
shall have no obligation to issue any Warrant Stock to the Holder

1



--------------------------------------------------------------------------------



 



upon any attempted exercise of this Warrant, unless the Holder shall have first
delivered to the Company, in form and substance reasonably satisfactory to the
Company, appropriate representations so as to provide the Company reasonable
assurances that the securities issuable upon exercise may be issued without
violation of the registration requirements of the Securities Act and applicable
state securities laws, including without limitation representations that the
exercising Holder is an “accredited investor” as defined in Regulation D under
the Securities Act and that the Holder is familiar with the Company and its
business and financial condition and has had an opportunity to ask questions and
receive documents relating thereto to his reasonable satisfaction.
     2. Reservation of Shares. The Company will reserve for issuance and
delivery upon exercise of this Warrant all shares of Warrant Stock. All such
shares shall be duly authorized and, when issued upon such exercise, shall be
validly issued, fully paid and non-assessable and free of all preemptive rights.
     3. Assignment or Loss of Warrant. Subject to the transfer restrictions
herein (including Section 6), upon surrender of this Warrant to the Company or
at the office of its stock transfer agent, if any, with the Assignment Form,
attached hereto as Appendix B, duly executed and funds sufficient to pay any
transfer tax, the Company shall, without charge, execute and deliver a new
Warrant in the name of the assignee named in such instrument of assignment and
this Warrant shall promptly be canceled. Upon receipt by the Company of evidence
reasonably satisfactory to it of the loss, theft, destruction or mutilation of
this Warrant, and of reasonably satisfactory indemnification by the Holder, and
upon surrender and cancellation of this Warrant, if mutilated, the Company shall
execute and deliver a replacement Warrant of like tenor and date.
     4. Rights of the Holder. The Holder shall not, by virtue hereof, be
entitled to any rights of a stockholder in the Company, either at law or in
equity, and the rights of the Holder are limited to those expressed in this
Warrant.
     5. Adjustments.
          (a) Adjustment for Recapitalization. If the Company shall at any time
after the date hereof subdivide its outstanding shares of Common Stock by
recapitalization, reclassification or split-up thereof, or if the Company shall
declare a stock dividend or distribute shares of Common Stock to its
shareholders, the number of shares of Common Stock subject to this Warrant
immediately prior to such subdivision shall be proportionately increased, and if
the Company shall at any time after the date hereof combine the outstanding
shares of Common Stock by recapitalization, reclassification or combination
thereof, the number of shares of Common Stock subject to this Warrant
immediately prior to such combination shall be proportionately decreased.
          (b) Adjustment for Reorganization, Consolidation, Merger, Etc. If at
any time after the date hereof the Company has a Change in Control, the Holder
agrees that, either (a) Holder shall exercise its purchase right under this
Warrant and such exercise will be deemed effective immediately prior to the
consummation of such Change in Control or (b) if the Holder elects not to
exercise the Warrant, this Warrant will expire upon the consummation of the

2



--------------------------------------------------------------------------------



 



Change of Control. For purposes of this Warrant, a “Change in Control” shall be
deemed to occur in the event of a change in ownership or control of the Company
effected through any of the following transactions: (i) the acquisition,
directly or indirectly, by any person or related group of persons (other than
the Company or a person that immediately before the Change of Control directly
or indirectly controls, or is controlled by, or is under common control with,
the Company) of beneficial ownership (within the meaning of Rule 13d-3 of the
Securities Exchange Act of 1934, as amended) of outstanding securities
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s outstanding securities; or (ii) the sale, transfer or other
disposition of all or substantially all of the Company’s assets; or (iii) the
consummation of a merger or consolidation of the Company with or into another
entity or any other corporate reorganization, if more than fifty percent (50%)
of the combined voting power of the continuing or surviving entity’s securities
outstanding immediately after such merger, consolidation or other reorganization
is owned by persons who were not stockholders of the Company immediately prior
to such merger, consolidation or other reorganization.
          (c) Certificate as to Adjustments. The adjustments provided in this
Section 5 shall be interpreted and applied by the Company in such a fashion so
as to reasonably preserve the applicability and benefits of this Warrant (but
not to increase or diminish the benefits hereunder). In each case of an
adjustment in the number of shares of Common Stock receivable on the exercise of
the Warrant, the Company at its expense will promptly compute such adjustment in
accordance with the terms of the Warrant and prepare a certificate executed by
two executive officers of the Company setting forth such adjustment and showing
in detail the facts upon which such adjustment is based. The Company will mail a
copy of each such certificate to each Holder.
          (d) Notices of Record Date, Etc. In the event that:
               (i) the Company shall declare any dividend or other distribution
to the holders of Common Stock, or authorizes the granting to Common Stock
holders of any right to subscribe for, purchase or otherwise acquire any shares
of stock of any class or any other securities; or
               (ii) the Company has a Change in Control; or
               (iii) the Company authorizes any voluntary or involuntary
dissolution, liquidation or winding up of the Company,
then, and in each such case, the Company shall mail or cause to be mailed to the
holder of this Warrant at the time outstanding a notice specifying, as the case
may be, (a) the date on which a record is to be taken for the purpose of such
dividend, distribution or right, and stating the amount and character of such
dividend, distribution or right, or (b) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding up is to take place, and the time, if any is to be fixed, as to which
the holders of record of Common Stock shall be entitled to exchange their shares
of Common Stock for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding up. Such notice shall be mailed at least
20 days prior to the date therein specified.

3



--------------------------------------------------------------------------------



 



          (e) No Impairment. The Company will not, by any voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Section 5 and in
the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Holder of this Warrant against impairment.
     6. Transfer to Comply with the Securities Act. This Warrant and any Warrant
Stock may not be sold, transferred, pledged, hypothecated or otherwise disposed
of except as follows: (a) to a person who, in the opinion of counsel to the
Company, is a person to whom this Warrant or the Warrant Stock may legally be
transferred without registration and without the delivery of a current
prospectus under the Securities Act with respect thereto and then only against
receipt of an agreement of such person to comply with the provisions of this
Section 6 with respect to any resale or other disposition of such securities; or
(b) to any person upon delivery of a prospectus then meeting the requirements of
the Securities Act relating to such securities and the offering thereof for such
sale or disposition, and thereafter to all successive assignees.
     7. Legend. Unless the shares of Warrant Stock have been registered under
the Securities Act, upon exercise of this Warrant and the issuance of any of the
shares of Warrant Stock, all certificates representing shares shall bear on the
face thereof substantially the following legend:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED BY THE HOLDER
FOR ITS OWN ACCOUNT, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO THE
DISTRIBUTION OF SUCH SECURITIES. THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE STATE
SECURITIES LAWS AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT (I) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND COMPLIANCE WITH SUCH
STATE SECURITIES LAWS, (II) IN COMPLIANCE WITH RULE 144 UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, OR (III) UPON THE DELIVERY TO 02DIESEL
CORPORATION (THE “COMPANY”) OF AN OPINION OF COUNSEL OR OTHER EVIDENCE
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION AND/ OR COMPLIANCE IS NOT
REQUIRED.
     8. Notices. All notices required hereunder shall be in writing and shall be
deemed given when telegraphed, delivered personally or within two days after
mailing when mailed by certified or registered mail, return receipt requested,
to the Company or the Holder, as the case may be, for whom such notice is
intended, if to the Holder, at the address of such party as set forth in the
Purchase Agreement, or if to the Company, 02Diesel Corporation, 100 Commerce
Drive, Suite 301, Newark, Delaware 19713 or at such other address of which the
Company or the Holder has been advised by notice hereunder.

4



--------------------------------------------------------------------------------



 



     9. Applicable Law. The Warrant is issued under and shall for all purposes
be governed by and construed in accordance with the laws of the State of
Delaware, without regard to the conflict of laws provisions of such State.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Warrant to be signed on its
behalf, in its corporate name, by its duly authorized officer, all as of the day
and year first above written.

            O2Diesel Corporation
      By:           Alan R. Rae        Chief Executive Officer   

6



--------------------------------------------------------------------------------



 



         

Appendix A
WARRANT EXERCISE FORM
     The undersigned hereby irrevocably elects to exercise the within Warrant to
purchase                      shares of the Common Stock of 02DIESEL
CORPORATION, a Delaware corporation, pursuant to the provisions of Section 1 of
the attached Warrant, and hereby makes payment of $                     in
payment therefor. The undersigned’s execution of this form constitutes the
undersigned’s agreement to all the terms of the Warrant and to comply therewith.

                                Signature  
 
                    Print Name:        
 
               
 
                              Signature, if jointly held
 
                    Print Name:        
 
               
 
               
 
  Date:                          

7